Exhibit 10.31

 

Employment Agreement

 

This Employment Agreement (the “Agreement”) is entered into by and between
Gemstar TV-Guide International, Inc. (the “Company”) and Gloria Dickey
(“Employee”), as of the 21st day of October 2002 (“Effective Date”).

 

I. EMPLOYMENT.

 

The Company hereby employs Employee and Employee hereby accepts such employment,
upon the terms and conditions hereinafter set forth, from October 21, 2002, to
and including October 20, 2005. This Agreement is subject to renewal only as set
forth in Section VI below.

 

II. DUTIES.

 

A. Employee shall serve during the course of her employment as Executive Vice
President of Administration, being responsible for oversight of administrative
corporate functions as directed by the Chief Executive Officer of the Company,
and shall have such other duties and responsibilities as the Chief Executive
Officer of the Company shall determine from time to time.

 

B. Employee agrees to devote the time and attention necessary to fulfill duties
for employer hereunder. Nothing herein shall prevent Employee, upon approval of
the Board of Directors of the Company, from serving as a director or trustee of
other corporations or businesses which are not in competition with the business
of the Company or in competition with any present or future affiliate of the
Company. Nothing herein shall prevent Employee from investing in real estate for
her own account or from owning less than two percent (2%) of any publicly traded
corporation not in competition with the business of the Company or in
competition with any present or future affiliate of the Company.

 

C. For the term of this Agreement, Employee shall report to the Chief Executive
Officer of the Company.

 

D. Employee shall render services in the greater Los Angeles, California area
and at such places as the Company shall designate from time to time on a
temporary basis.

 

III. COMPENSATION.

 

A. The Company will pay to Employee a base salary at the annual rate of $450,000
from October 21, 2002 through October 20, 2003, $475,000 from October 21, 2003
through October 20, 2004, and $500,000 from October 21, 2004 through October 20,
2005. Such salary shall be earned monthly and shall be payable in periodic
installments no less frequently than monthly in accordance with the Company’s
customary practices. Amounts payable shall be reduced by standard withholding
and other authorized deductions. The Company may in its discretion increase
Employee’s salary beyond these set amounts

 



--------------------------------------------------------------------------------

but it may not reduce it during the time she serves as Executive Vice President
of Administration.

 

B. Annual Bonus. The Company will, at its sole discretion, pay Employee an
annual bonus based on a number of factors, including the performance of
Employee, Employee’s Department, and the Company.

 

C. Welfare Benefit Plans. Employee and/or her family, as the case may be, shall
be eligible for participation in and shall receive all benefits under welfare
benefit plans, practices, policies and programs provided by the Company
(including, without limitation, medical, prescription, dental, disability,
salary continuance, employee life, group life, accidental death and travel
accident insurance plans and programs) to the extent applicable generally to
other peer executives of the Company.

 

D. Expenses. Employee shall be entitled to receive prompt reimbursement for all
reasonable employment expenses incurred by her in accordance with the policies,
practices and procedures as in effect generally with respect to other peer
executives of the Company.

 

E. Fringe Benefits. Employee shall be entitled to fringe benefits in accordance
with the plans, practices, programs and policies as in effect generally with
respect to other peer executives of the Company.

 

F. Vacation. Employee shall be entitled to four (4) weeks paid vacation each
year to be taken in accordance with the plans, policies, programs and practices
as in effect generally with respect to other peer executives of the Company.

 

G. Stock Options. The Company shall grant to Employee, subject to Compensation
Committee approval and the vesting provisions described in this Agreement,
nonqualified stock options (the “Options”) under the Company’s 1994 Stock
Incentive Plan, as amended (the “Plan”), to acquire one hundred and fifty
thousand (150,000) shares of the Company’s Common Stock (“Common Shares”). Each
Option shall represent the right to acquire one (1) Common Share. Subject to
earlier termination of the Options as described below, the Options shall vest as
follows: (i) thirty thousand (30,000) Options shall vest in full and become
immediately exercisable on the first anniversary of the Effective Date, (ii)
thirty thousand (30,000) Options shall vest in full and become immediately
exercisable on the second anniversary of the Effective Date, (iii) thirty
thousand (30,000) Options shall vest in full and become immediately exercisable
on the third anniversary of the Effective Date, (iv) thirty thousand (30,000)
Options shall vest in full and become immediately exercisable on the fourth
anniversary of the Effective Date, and (v) thirty thousand (30,000) Options
shall vest in full and become immediately exercisable on the fifth anniversary
of the Effective Date. The Options shall expire on the first to occur of (i) the
close of business on the last business day of the Company coinciding with or
immediately preceding the day before the tenth anniversary of the Effective
Date, (ii) the termination of the Options pursuant to Section 4.2 of the 1994
Plan, or (iii) the termination of the Options in connection with a termination
of Employee’s employment with the Company as contemplated by the Option
Agreement (as such term is defined below) and as modified by Section IV-D-3

 

2



--------------------------------------------------------------------------------

below. The exercise price per Common Share under each Option shall equal the
closing price for a Common Share on the Effective Date on the NASDAQ National
Market Reporting System on the later of (i) the date of Employee’s execution of
this Agreement or (ii) the date of Compensation Committee’s approval of the
grant of Options. The Options shall be evidenced by a written option agreement
in the form attached hereto as Exhibit A (the “Option Agreement”) and shall,
except as expressly provided in this Section III-G and in the last sentence of
Section IV-D-3 below, be subject to the terms and conditions set forth in the
Plan and the Option Agreement. Additional annual Option grants may be made at
Company’s sole discretion.

 

H. Car Allowance. The Company shall provide Employee with a car allowance of
seven hundred dollars ($700.00) per month to be used for the purchase, lease and
maintenance of an appropriate automobile for her use during the term of the
Agreement.

 

I. Service Credit. Company shall recognize Employee’s time in service during her
employment at News Corporation or any of its affiliated companies (“News
Service”) for purposes of eligibility and vesting in all of the above plans and
programs except that Employee’s News Service shall not count toward (1) vesting
of any stock options granted to Employee by the Company including, but not
limited to, the Options set forth in Section III-G above, and (2) vesting under
the Company’s 401(k) plan and any other plan or program under which the Company
can not legally credit such service.

 

J. Company Right to Modify Plans. The Company reserves the right to modify,
suspend or discontinue any and all of the above plans, practices, policies and
programs at any time without recourse by Employee so long as such action is
taken generally with respect to other similarly situated peer executives and
does not single out Employee.

 

IV. TERMINATION.

 

A. Death or Disability. Employee’s employment shall terminate automatically upon
Employee’s death. If the Company determines in good faith that the Disability of
Employee has occurred (pursuant to the definition of Disability set forth
below), it may give to Employee written notice of its intention to terminate
Employee’s employment. In such event, Employee’s employment with the Company
shall terminate effective on the 30th day after receipt of such notice by
Employee, provided that, within the 30 days after such receipt, Employee shall
not have returned to full-time performance of her duties. For purposes of this
Agreement, “Disability” shall mean a physical or mental impairment which
substantially limits a major life activity of Employee and which renders
Employee unable to perform the essential functions of her position, even with
reasonable accommodation which does not impose an undue hardship on the Company.
The Company reserves the right, in good faith, to make the determination of
disability under this Agreement based upon information supplied by Employee
and/or her medical personnel, as well as information from medical personnel (or
others) selected by the Company or its insurers.

 

B. Cause. The Company may terminate Employee’s employment for Cause. For
purposes of this Agreement, “Cause” shall mean that the Company, acting in good
faith based upon the information then known to the Company, determines that
Employee has

 

3



--------------------------------------------------------------------------------

engaged in or committed: willful misconduct; gross negligence; theft, fraud or
other illegal conduct; refusal or unwillingness to perform her duties; sexual
harassment; conduct which reflects adversely upon, or making any remarks
disparaging of, the Company, its Board, officers, directors, advisors or
employees or its affiliates or subsidiaries; insubordination; any willful act
that is likely to and which does in fact have the effect of injuring the
reputation, business or a business relationship of the Company; violation of any
fiduciary duty; violation of any duty of loyalty; and breach of any term of this
Agreement.

 

C. Other than Cause or Death or Disability. The Company may terminate Employee’s
employment at any time, with or without cause, upon 30 days’ written notice.

 

D. Obligations of the Company Upon Termination.

 

1. Death or Disability. If Employee’s employment is terminated by reason of
Employee’s Death or Disability, this Agreement shall terminate without further
obligations to Employee or her legal representatives under this Agreement, other
than for (a) payment of the sum of (i) Employee’s annual base salary through the
date of termination to the extent not theretofore paid and (ii) any accrued
vacation pay to the extent not theretofore paid (the sum of the amounts
described in clauses (i) and (ii) shall be hereinafter referred to as the
“Accrued Obligations”), which shall be paid to Employee or her estate or
beneficiary, as applicable, in a lump sum in cash within 30 days of the date of
termination; and (b) payment to Employee or her estate or beneficiary, as
applicable, any amounts due pursuant to the terms of any applicable welfare
benefit plans.

 

2. Cause. If Employee’s employment is terminated by the Company for Cause, this
Agreement shall terminate without further obligations to Employee other than for
the timely payment of Accrued Obligations. If it is subsequently determined that
the Company did not have Cause for termination under this Section IV-D-2, then
the Company’s decision to terminate shall be deemed to have been made under
Section IV-D-3 and the amounts payable thereunder shall be the only amounts
Employee may receive for her termination.

 

3. Other than Cause or Death or Disability. If the Company terminates Employee’s
employment for other than Cause or Death or Disability, this Agreement shall
terminate without further obligations to Employee other than (a) the timely
payment of Accrued Obligations, (b) payment to Employee of a lump sum equal to
the greater of (i) eighteen months of her then current salary or (ii) Employee’s
salary through the remainder of the term of this Agreement set forth in Section
I above, less standard withholdings and other authorized deductions, and (c)
reimbursement to Employee of premiums paid for COBRA continuation of medical
insurance until the earlier of (i) Employee becomes eligible for group medical
insurance with another employer or (ii) eighteen (18) months. Furthermore, if
the Company terminates Employee’s employment for other than Cause, Death or

 

4



--------------------------------------------------------------------------------

Disability, the Options to the extent outstanding and not previously vested at
the time of such termination, shall thereupon vest in full and shall, subject to
earlier termination pursuant to Section 4.2 of the Plan, continue to be
exercisable for a period of three months after such termination.

 

4. Exclusive Remedy. Employee agrees that the payments contemplated by this
Agreement shall constitute the exclusive and sole remedy for any termination of
her employment and Employee covenants not to assert or pursue any other
remedies, at law or in equity, with respect to any termination of employment.

 

V. ARBITRATION.

 

Any controversy arising out of or relating to this Agreement, its enforcement or
interpretation, or because of an alleged breach, default, or misrepresentation
in connection with any of its provisions, or any other controversy arising out
of Employee’s employment, including, but not limited to, any state or federal
statutory claims, shall be submitted to arbitration in Los Angeles, California,
before a sole arbitrator selected from the American Arbitration Association
(“AAA”), and shall be conducted in accordance with the AAA rules for the
resolution of Employment Disputes as the exclusive forum for the resolution of
such dispute; provided, however, that provisional injunctive relief may, but
need not, be sought by either party to this Agreement in a court of law while
arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
determined by the Arbitrator. Final resolution of any dispute through
arbitration may include any remedy or relief which the Arbitrator deems just and
equitable, including any and all remedies provided by applicable state or
federal statutes. At the conclusion of the arbitration, the Arbitrator shall
issue a written decision that sets forth the essential findings and conclusions
upon which the Arbitrator’s award or decision is based. Any award or relief
granted by the Arbitrator hereunder shall be final and binding on the parties
hereto and may be enforced by any court of competent jurisdiction. The parties
acknowledge and agree that they are hereby waiving any rights to trial by jury
in any action, proceeding or counterclaim brought by either of the parties
against the other in connection with any matter whatsoever arising out of or in
any way connected with this Agreement or Employee’s employment. Employee and
Company further agree that in any proceeding to enforce the terms of this
Agreement, the prevailing party shall be entitled to its or her reasonable
attorneys’ fees and costs (including forum costs associated with the
arbitration) incurred by it or her in connection with resolution of the dispute
in addition to any other relief granted.

 

VI. RENEWAL.

 

This Agreement may be renewed by mutual written agreement of the parties.
Employee acknowledges and agrees that the Company has no obligation to renew
this Agreement or to continue Employee’s employment after any termination of, or
the expiration of, this Agreement, and expressly acknowledges that no promises
or understandings to the contrary have been made or reached.

 

5



--------------------------------------------------------------------------------

VII. ANTISOLICITATION.

 

Employee promises and agrees that during the term of this Agreement or renewal
in accordance with Section VI above, and for a period of twenty-four (24) months
thereafter, she will not influence or attempt to influence customers of the
Company or any of its present or future subsidiaries or affiliates, either
directly or indirectly, to divert their business to any individual, partnership,
firm, corporation or other entity then in competition with the business of the
Company, or any subsidiary or affiliate of the Company.

 

VIII.  JOINING FORMER COMPANY EMPLOYEES.

 

Employee promises and agrees that for twenty-four (24) months following her
termination of employment other than pursuant to Section IV-C above or
Disability above or expiration of this Agreement, she will not enter business or
work with any person who was employed with the Company, and who earned annually
$50,000 or more as a Company employee during the last six months of his or her
own employment, in any business, partnership, firm, corporation or other entity
then in competition with the business of the Company or any subsidiary or
affiliate of the Company.

 

IX. SOLICITING EMPLOYEES.

 

Employee promises and agrees that she will not, during the term of this
Agreement and for a period of twenty-four (24) months following termination of
her employment or the expiration of this Agreement or renewal in accordance with
Section VI above, directly or indirectly solicit any of the Company employees
who earned annually $50,000 or more as a Company employee during the last six
months of his or her own employment to work for any business, individual,
partnership, firm, corporation, or other entity then in competition with the
business of the Company or any subsidiary or affiliate of the Company.

 

X. CONFIDENTIAL INFORMATION.

 

A. Employee, in the performance of Employee’s duties on behalf of the Company,
shall have access to, receive and be entrusted with confidential information,
including but in no way limited to development, marketing, organizational,
financial, management, administrative, production, distribution and sales
information, data, specifications and processes presently owned or at any time
in the future developed, by the Company or its agents or consultants, or used
presently or at any time in the future in the course of its business that is not
otherwise part of the public domain (collectively, the “Confidential Material”).
All such Confidential Material is considered secret and will be available to
Employee in confidence. Except in the performance of duties on behalf of the
Company, Employee shall not, directly or indirectly for any reason whatsoever,
disclose or use any such Confidential Material, unless such Confidential
Material ceases (through no fault of Employee’s) to be confidential because it
has become part of the public domain. All records, files, drawings, documents,
equipment and other tangible items, wherever located, relating in any way to the
Confidential Material or otherwise to the Company’s business, which Employee
prepares, uses or encounters, shall be and remain the Company’s sole and
exclusive property and shall be included in the Confidential Material. Upon
termination of

 

6



--------------------------------------------------------------------------------

this Agreement by any means, or whenever requested by the Company, Employee
shall promptly deliver to the Company any and all of the Confidential Material,
not previously delivered to the Company, that may be or at any previous time has
been in Employee’s possession or under Employee’s control.

 

B. Employee hereby acknowledges that the sale or unauthorized use or disclosure
of any of the Company’s Confidential Material by any means whatsoever and any
time before, during or after Employee’s employment with the Company shall
constitute Unfair Competition. Employee agrees that Employee shall not engage in
Unfair Competition either during the time employed by the Company or any time
thereafter.

 

XI. SUCCESSORS.

 

A. This Agreement is personal to Employee and shall not, without the prior
written consent of the Company, be assignable by Employee.

 

B. This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns and any such successor or assignee shall be
deemed substituted for the Company under the terms of this Agreement for all
purposes. As used herein, “successor” and “assignee” shall include any person,
firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires the stock of the
Company or to which the Company assigns this Agreement by operation of law or
otherwise.

 

XII. WAIVER.

 

No waiver of any breach of any term or provision of this Agreement shall be
construed to be, nor shall be, a waiver of any other breach of this Agreement.
No waiver shall be binding unless in writing and signed by the party waiving the
breach.

 

XIII.  MODIFICATION.

 

This Agreement may not be amended or modified other than by a written agreement
executed by Employee and the Company’s Chief Executive Officer.

 

XIV.  SAVINGS CLAUSE.

 

If any provision of this Agreement or the application thereof is held invalid,
the invalidity shall not affect other provisions or applications of the
Agreement which can be given effect without the invalid provisions or
applications and to this end the provisions of this Agreement are declared to be
severable.

 

XV. COMPLETE AGREEMENT.

 

This Agreement constitutes and contains the entire agreement and final
understanding concerning Employee’s employment with the Company and the other
subject matters addressed herein between the parties. It is intended by the
parties as a complete and exclusive statement of the terms of their agreement.
It supersedes and replaces all prior

 

7



--------------------------------------------------------------------------------

negotiations and all agreements proposed or otherwise, whether written or oral,
concerning the subject matter hereof. Any representation, promise or agreement
not specifically included in this Agreement shall not be binding upon or
enforceable against either party. This is a fully integrated agreement.

 

XVI.  GOVERNING LAW.

 

This Agreement shall be deemed to have been executed and delivered within the
State of California, and the rights and obligations of the parties hereunder
shall be construed and enforced in accordance with, and governed by, the laws of
the State of California without regard to principles of conflict of laws.

 

XVII.  CONSTRUCTION.

 

Each party has cooperated in the drafting and preparation of this Agreement.
Hence, in any construction to be made of this Agreement, the same shall not be
construed against any party on the basis that the party was the drafter. The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect.

 

XVIII.  COMMUNICATIONS.

 

All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered or if mailed by
registered or certified mail, postage prepaid, addressed to Employee at
Employee’s last known address on file with the Company, or addressed to the
Company at 6922 Hollywood Blvd., Los Angeles, CA 90028. Either party may change
the address at which notice shall be given by written notice given in the above
manner.

 

XIX.  EXECUTION.

 

This Agreement is being executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Photographic copies of such signed counterparts may be used
in lieu of the originals for any purpose.

 

[SIGNATURES FOLLOW ON NEXT PAGE]

 

8



--------------------------------------------------------------------------------

In witness whereof, the parties hereto have executed this Agreement as of the
date first above written.

 

GEMSTAR-TV GUIDE INTERNATIONAL, INC.

By   /s/    Jeff Shell

Its

  Chief Executive Officer

GLORIA DICKEY

/s/    Gloria Dickey

 

9